Citation Nr: 0715509	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION


The veteran served on active duty from June 1976 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2002, the veteran filed a claim for service 
connection for hepatitis C.  In June 2003, the RO denied the 
veteran's claim, stating, "There is no evidence this 
condition either occurred in or was caused by service."  
Contending that his hepatitis C was linked to his active 
military service via air gun inoculation, the veteran filed a 
notice of disagreement in May 2004.  A June 2004 statement of 
the case continued the denial, stating that the veteran's 
service medical records are negative for any report of 
hepatitis C or evidence of a blood transfusion while in 
service, and because the veteran failed to submit evidence of 
a medical nexus linking the veteran's current condition to 
service.  However, it is noted that several inoculations were 
reported from June 1976 to December 1978.

In support of his claim, the RO obtained several VA 
outpatient reports, ranging in date from August 2000 to 
November 2004.  In March 2001, following a liver biopsy, the 
examiner noted "chronic hepatitis consistent with hepatitis 
C."  In a medical report from July 2001, the veteran stated 
that he used marijuana and cocaine, tried PCP "many years 
ago," and denied any history of intravenous drug use.  The 
diagnoses included cocaine dependence and cannabis abuse.  
The veteran reported that he started using cocaine in 1985, 
quit in 1990, and had started again in 1997 which had 
continued.  He was noted to be in a hepatitis C study at the 
Kansas City VA Medical Center.

As noted by the veteran's representative in the April 2007 
Informal Hearing Presentation, to date, VA has not provided a 
Hepatitis C Risk Factor Questionnaire to the veteran.  
However, the Board notes that the RO did, in an August 2002 
development letter request that the veteran provide, in 
pertinent part, evidence that the veteran was exposed to 
certain hepatitis C risk factors in service.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 19, 20 06).

In light of the aforementioned medical findings and since 
this case must be remanded for a VA examination, the Board 
finds that the veteran should be requested to complete a 
Hepatitis C Risk Factor Questionnaire, if available.  
Thereafter, he should be afforded a VA evaluation to 
determine the nature and etiology of his hepatitis C.  The 
examiner should opine as to whether it is more likely than 
not, less likely than not, or at least as likely as not, that 
hepatitis C is related to his period of active service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be provided, and 
requested to complete, a Hepatitis C Risk 
Factor Questionnaire, if available.  

2.  Schedule the veteran for a VA evaluation 
to include all appropriate diagnostic 
testing, if the examiner deems such 
necessary, to determine the etiology of the 
veteran's hepatitis C.  The claims file must 
be made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
The examiner should opine as to whether it is 
more likely than not, less likely than not, 
or at least as likely as not, that the 
veteran's hepatitis C is related to his 
active military service.  The examiner should 
provide a rationale for any opinion 
expressed.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


